SIMONETT, Justice.
Defendant was found guilty by a district court jury of one count of felony theft by wrongfully obtaining AFDC in an amount over $2,500 and one count of felony theft by wrongfully obtaining food stamps in an amount over $150, Minn.Stat. §§ 256.98, 393.07, subd. 10(a), and 609.52, subd. 3(1) and (2) (1982). The trial court sentenced defendant for the more serious of the two offenses to 19 months in prison but stayed execution of the term and placed defendant on probation for 5 years, conditioning the probation on defendant’s serving 4 months *62in the workhouse and making restitution.1 The trial court did not sentence defendant for the other offense. On this appeal, defendant seeks an outright reversal of his convictions on the ground that the state failed to prove that he had the requisite wrongful intent. There is no merit to this contention. The state’s evidence established intentional concealment by defendant from welfare officials of income and assets and that as a result of the concealment defendant received AFDC and food stamp benefits which he knew he was not entitled to receive.
Affirmed.

. A stayed term of 19 months was the presumptive sentence at the time for the offense (class III) when committed by a person with defendant’s criminal history score (three). Minnesota Sentencing Guidelines IV (1983).